 

Exhibit 10.1

 

NONCOMPETE ESCROW AGREEMENT

 

ESCROW AGREEMENT (“Agreement”) dated as of August ___, 2018 by and among Chicken
Soup for the Soul Entertainment Inc., a Delaware corporation (“CSSE”), Adam
Mosam (“Mosam”), who is the principal stockholder of Pivotshare, Inc.
(“Pivotshare”), and Graubard Miller, as escrow agent (the “Escrow Agent”).
Capitalized terms used herein that are not otherwise defined herein shall have
the meanings ascribed to them in the stock purchase agreement by and among CSSE,
Pivotshare, Mosam and all of the other stockholders of Pivotshare, dated as of
August 14, 2018 (the “Stock Purchase Agreement”).

 

WHEREAS, under the terms of the Stock Purchase Agreement, (a) CSSE has acquired
100% of the outstanding capital stock of Pivotshare, (b) Pivotshare has become a
wholly owned subsidiary of CSSE and (c) Mosam has been issued, as a part of the
Purchase Price under the Stock Purchase Agreement, 74,235 shares of CSSE’s Class
A common stock (the “Mosam Stock”);

 

WHEREAS, all of the Mosam Stock is being deposited into escrow with the Escrow
Agent (the “Escrow Stock”), pursuant to Section 1.4 of the Stock Purchase
Agreement, to serve as security for the noncompete and nonsolicitation
obligations of Mosam and others under Section 5.5 of the Stock Purchase
Agreement; and

 

WHEREAS, the parties desire to enter into this Agreement to establish an escrow
fund as a remedy, but not the sole remedy, for any breaches of the obligations,
covenants and restrictions prescribed by Section 5.5 of the Stock Purchase
Agreement.

 

The parties agree as follows:

 

1.            (a)          Concurrently with the execution hereof, Mosam (or
CSSE, on his behalf) is delivering to the Escrow Agent, to be held in escrow
pursuant to the terms of this Agreement, certificates representing the Escrow
Stock. The Escrow Stock delivered to the Escrow Agent during the period such
Escrow Stock is held in escrow under the terms of this Agreement is referred to
herein in the aggregate as the “Escrow Fund.”

 

(b)          The Escrow Agent hereby agrees to act as escrow agent and to hold,
safeguard and disburse the Escrow Fund pursuant to the terms and conditions
hereof. It shall treat the Escrow Fund as a trust fund in accordance with the
terms of this Agreement. The Escrow Agent’s duties hereunder shall terminate
upon its distribution of the entire Escrow Fund in accordance with this
Agreement.

 

(c)          Except as herein provided, Mosam shall retain all of his rights as
holder of the shares of Escrow Stock until the earlier of (i) the date such
shares are forfeited or returned to CSSE under the terms of this Agreement and
(ii) the end of the escrow period applicable to such shares. The rights retained
by Mosam with respect to the Escrow Stock, shall include the right to vote such
shares (to the extent votable) and the right to receive any dividends declared
and paid by CSSE on its Class A common stock. Accordingly, no such dividends
shall be deemed part of the Escrow Fund.

 

   

 

  

(d)          Subject to the Pending Claims Reserve prescribed by Section 3 of
this Agreement, to the extent no claims have been made by CSSE on the Escrow
Stock in accordance with this Agreement, the shares of Escrow Stock shall be
released from escrow and delivered to Mosam as follows: (i) within five business
days following the six-month anniversary of the date of this Agreement, 25% of
the shares shall be released from escrow and delivered to Mosam, (ii) within
five business days of the one-year anniversary of the date of this Agreement, an
additional 25% of the shares shall be released from escrow and delivered to
Mosam, and (iii) thereafter, the balance of the shares shall be released in
equal monthly tranches (within five business days of the end of each such month)
during the second and third years immediately following such one-year
anniversary. Notwithstanding the above, in the event that Mosam’s employment is
terminated prior to the end of the Escrow Period, by CSSE without Cause or by
Mosam with Good Reason (with such capitalized terms to have the meanings
ascribed to them in Mosam’s Employment Agreement, dated as of the date hereof),
then all of the Escrow Stock shall immediately be released to Mosam.

 

(e)          During the period that any shares of Escrow Stock are held in
escrow under the terms of this Agreement (the “Escrow Period”) and, subject to
the additional restrictions prescribed by any lock-up provisions contained in
the Stock Purchase Agreement, no sale, transfer or other disposition may be made
of any shares while same constitutes Escrow Stock. During the Escrow Period,
Mosam shall not pledge or grant a security interest in such shares of Escrow
Stock included in the Escrow Fund or grant a security interest in his rights
therein or under this Agreement.

 

2.            (a)          In the event CSSE determines that Mosam or any other
person subject to Section 5.5 of the Stock Purchase Agreement has breached their
respective covenants contained therein, CSSE may make a claim for 100% of the
Escrow Fund, by giving notice (a “Notice”) to Mosam, with a copy to the Escrow
Agent, specifying (i) the circumstances and material facts relating to the
breach of Section 5.5. CSSE also shall deliver to the Escrow Agent (with a copy
to Mosam), concurrently with its delivery to the Escrow Agent of the Notice, a
certification as to the date on which the Notice was delivered to Mosam.

 

(b)          Mosam shall give a notice to CSSE (with a copy to the Escrow Agent
and CSSE) (a “Counter Notice”), within 10 days following the date of receipt (as
specified in CSSE’s certification) by Mosam of a copy of the Notice, disputing
or accepting the claims set forth in the Notice. In the event of a dispute, CSSE
and Mosam shall attempt to resolve such dispute by voluntary settlement as
provided in paragraph 2(c) below. If no Counter Notice with respect to the
claims in the Notice is received by the Escrow Agent from Mosam within such
10-day period, the claims shall be deemed to be an Established Claim (as
hereinafter defined).

 

(c)          Upon delivery of a Counter Notice by Mosam to CSSE and the Escrow
Agent, CSSE and Mosam shall, during the period of 10 days following the delivery
of such Counter Notice or such greater period of time as the parties may agree
to in writing (with a copy to the Escrow Agent), attempt to resolve the dispute
in good faith with respect to which the Counter Notice was given. If CSSE and
Mosam shall reach a settlement with respect to any such dispute, they shall
jointly deliver written notice of such settlement to the Escrow Agent specifying
the terms thereof.

 

 2 

 

  

(d)          If CSSE and Mosam cannot resolve a dispute prior to expiration of
the 10-day period referred to in paragraph 2(c), above, or such longer period as
the parties may have agreed to in writing, then such dispute shall be submitted
(and either party may submit such dispute) for arbitration in accordance with
Section 8.

 

(e)          As used in this Agreement, “Established Claim” means any (i) claim
for the Escrow Fund deemed established pursuant to the last sentence of
paragraph 2(b) above, (ii) any claims that are resolved in favor of CSSE by
settlement pursuant to Section 2(c) above resulting in an award of shares from
the Escrow Fund to CSSE, or (iii) any claim established by the decision of an
arbitrator pursuant to paragraph 2(d) above and in accordance with Section 8,
resulting in an award of shares from the Escrow Fund to CSSE.

 

(f)           (i)           Promptly after a claim becomes an Established Claim,
CSSE and Mosam shall have the sole right to jointly deliver a notice to the
Escrow Agent (a “Payment Notice”) directing the Escrow Agent to issue all or a
portion of the Escrow Fund to CSSE, and the Escrow Agent promptly shall deliver
the applicable portion of the Escrow Fund to CSSE.

 

(ii)         The parties hereto (other than the Escrow Agent) agree that the
foregoing right to make payments of Established Claims in shares of Escrow Stock
may be made notwithstanding any other agreements restricting or limiting the
ability of Mosam to sell any shares of Escrow Stock or otherwise. Mosam and CSSE
shall be required to exercise utmost good faith in all matters relating to the
preparation and delivery of each Payment Notice.

 

3.            (a)          If, at the end of the Escrow Period with respect to
shares of Escrow Stock, there are any claims with respect to which Notices have
been received but which have not been resolved pursuant to Section 2 hereof or
in respect of which the Escrow Agent has not been notified of, and received a
copy of, a final determination (after exhaustion of any appeals) by a court of
competent jurisdiction, as the case may be (in either case, “Pending Claims”),
and which, if resolved or finally determined in favor of CSSE, would result in a
payment to CSSE of any portion of the Escrow Fund, the Escrow Agent shall retain
(the “Pending Claims Reserve”) all shares of Escrow Stock then held in escrow.
Thereafter, if any Pending Claim becomes an Established Claim, CSSE and Mosam
shall jointly deliver to the Escrow Agent a Payment Notice directing the Escrow
Agent to deliver to CSSE the number of shares in the Pending Claims Reserve in
respect thereof determined in accordance with paragraph 2(f) above and to
deliver to Mosam the remaining shares in the Pending Claims Reserve (if the
claim is resolved by settlement between CSSE and Mosam or adjudicated with a
settlement or finding that less than 100% of the Escrow Fund shall be delivered
to CSSE), all as specified in such Payment Notice. If any Pending Claim is
resolved against CSSE in its entirety, CSSE and Mosam shall deliver to the
Escrow Agent a Joint Notice directing the Escrow Agent to deliver to Mosam the
shares of Escrow Stock then held in escrow.

 

(b)          At the end of the Escrow Period applicable to shares of Escrowed
Stock, upon receipt of a Joint Notice, the Escrow Agent shall distribute and
deliver to Mosam certificates representing the remaining shares of Escrow Stock
then in the Escrow Fund other than the shares in the Pending Claims Reserve.

 

 3 

 

  

4.            The Escrow Agent, CSSE and Mosam shall cooperate in all respects
in implementing the procedures necessary to affect such payments.

 

5.            (a)          The Escrow Agent undertakes to perform only such
duties as are expressly set forth herein. It is understood that the Escrow Agent
is not a trustee or fiduciary and is acting hereunder merely in a ministerial
capacity.

 

(b)          The Escrow Agent shall not be liable for any action taken or
omitted by it in good faith and in the exercise of its own best judgment, and
may rely conclusively and shall be protected in acting upon any order, notice,
demand, certificate, opinion or advice of counsel (including counsel chosen by
the Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent to be genuine and to be
signed or presented by the proper person or persons. The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall have given its prior written
consent thereto.

 

(c)          The Escrow Agent’s sole responsibility upon receipt of any notice
requiring any payment to CSSE pursuant to the terms of this Agreement or, if
such notice is disputed by CSSE or Mosam, the settlement with respect to any
such dispute, whether by virtue of joint resolution, arbitration or
determination of a court of competent jurisdiction, is to pay to CSSE the amount
specified in such notice, and the Escrow Agent shall have no duty to determine
the validity, authenticity or enforceability of any specification or
certification made in such notice.

 

(d)          The Escrow Agent shall not be liable for any action taken by it in
good faith and believed by it to be authorized or within the rights or powers
conferred upon it by this Agreement, and may consult with counsel of its own
choice and shall have full and complete authorization and indemnification under
Section 5(g), below, for any action taken or suffered by it hereunder in good
faith and in accordance with the opinion of such counsel.

 

(e)          The Escrow Agent may resign at any time and be discharged from its
duties as escrow agent hereunder by its giving the other parties hereto written
notice and such resignation shall become effective as hereinafter provided. Such
resignation shall become effective at such time that the Escrow Agent shall turn
over the Escrow Fund to a successor escrow agent appointed jointly by CSSE and
Mosam. If no new escrow agent is so appointed within the 60-day period following
the giving of such notice of resignation, the Escrow Agent may deposit the
Escrow Fund with any court it reasonably deems appropriate. The Escrow Agent
shall resign and be discharged from its duties as escrow agent hereunder if so
requested in writing at any time by the parties hereto, jointly, provided,
however, that such resignation shall become effective only upon acceptance of
appointment by a successor escrow agent as provided in this Section 5(e).

 

 4 

 

  

(f)           The Escrow Agent shall be indemnified and held harmless by CSSE
from and against any expenses, including counsel fees and disbursements, or loss
suffered by the Escrow Agent in connection with any action, suit or other
proceeding involving any claim which in any way, directly or indirectly, arises
out of or relates to this Agreement, the services of the Escrow Agent hereunder,
or the Escrow Fund held by it hereunder, other than expenses or losses arising
from the gross negligence or willful misconduct of the Escrow Agent. Promptly
after the receipt by the Escrow Agent of notice of any demand or claim or the
commencement of any action, suit or proceeding, the Escrow Agent shall notify
the other parties hereto in writing. In the event of the receipt of such notice,
the Escrow Agent, in its sole discretion, may commence an action in the nature
of interpleader in the any state or federal court located in New York County,
State of New York.

 

(g)          The Escrow Agent shall be entitled to reimbursement from CSSE for
all expenses paid or incurred by it in the administration of its duties
hereunder including, but not limited to, all counsel, advisors’ and agents’ fees
and disbursements and all taxes or other governmental charges.

 

(h)          From time to time on and after the date hereof, CSSE and Mosam
shall deliver or cause to be delivered to the Escrow Agent such further
documents and instruments and shall do or cause to be done such further acts as
the Escrow Agent shall reasonably request to carry out more effectively the
provisions and purposes of this Agreement, to evidence compliance herewith or to
assure itself that it is protected in acting hereunder.

 

(i)          Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own gross negligence or
its own willful misconduct.

 

6.            This Agreement expressly sets forth all the duties of the Escrow
Agent with respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
parties hereto except this Agreement and the Put/Call Escrow Agreement and shall
have no duty to inquire into the terms and conditions of any agreement made or
entered into in connection with this Agreement, including, without limitation,
the Stock Purchase Agreement.

 

7.            This Agreement shall inure to the benefit of and be binding upon
the parties and their respective heirs, successors, assigns and legal
representatives shall be governed by and construed in accordance with the law of
New York applicable to contracts made and to be performed therein. This
Agreement cannot be changed or terminated except by a writing signed by CSSE,
the Escrow Agent and a majority of Mosam.

 

8.            All disputes arising under this Agreement between CSSE and Mosam,
including a dispute arising from a party’s failure or refusal to sign a Joint
Notice, shall be submitted to arbitration to the American Arbitration
Association in New York City. CSSE and Mosam each hereby consents to the
exclusive jurisdictions of the federal and state courts sitting in New York
County, State of New York, with respect to any claim or controversy arising out
of this Agreement. Service of process in any action or proceeding brought
against CSSE or Mosam in respect of any such claim or controversy may be made
upon it by registered mail, postage prepaid, return receipt requested, at the
address specified in Section 10, with copies delivered by nationally recognized
overnight carrier to Graubard Miller, The Chrysler Building, 405 Lexington
Avenue, New York, N.Y. 10174, Attention: David Alan Miller, Esq., and to
Stradling Yocca Carlson & Rauth, 660 Newport Center Drive, Suite 1600,| Newport
Beach, CA 92660, Attention: Mark Skaist, Esq.

 

 5 

 

  

9.            [Reserved]

 

10.          All notices and other communications under this Agreement shall be
in writing and shall be deemed given if given by hand or delivered by nationally
recognized overnight carrier, or if given by telecopier and confirmed by mail
(registered or certified mail, postage prepaid, return receipt requested), to
the respective parties at the addresses indicated in the Stock Purchase
Agreement (with copies to their counsel as indicated in the Stock Purchase
Agreement) or to such other person or address as any of the parties hereto shall
specify by notice in writing to all the other parties hereto.

 

11.          (a)          If this Agreement requires a party to deliver any
notice or other document, and such party refuses to do so, the matter shall be
submitted to arbitration pursuant to paragraph 2(d) of this Agreement.

 

(b)          All notices delivered to the Escrow Agent shall refer to the
provision of this Agreement under which such notice is being delivered.

 

(c)          This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original instrument and all of which together
shall constitute a single agreement.

 

[Signatures are on following page]

 

 6 

 

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on the date first above written.

 

  CHICKEN SOUP FOR THE SOUL ENTERTAINMENMT INC.

 

  By:  



  Name:  



  Title:  

 

      ADAM MOSAM, Individually

 



 7 

